Citation Nr: 1608309	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-11 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In a November 2011 rating decision, the RO increased the initial rating of the Veteran's service-connected bilateral pes planus to 10 percent, effective June 24, 2007.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown,    6 Vet. App. 35 (1993).

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  The Veteran was last afforded a VA examination for his disability in July 2010.  The Veteran was scheduled for another VA examination in October 2014, but he failed to appear.  However, during the Veteran's January 2016 Board hearing, he testified that he was not aware that he had been scheduled for the October 2014 VA examination.  

Furthermore, the Veteran's testimony during his Board hearing suggests that he feels pes planus disability has worsened since the 2010 examination.  Accordingly, the Board finds that a new examination is warranted.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)      (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his bilateral foot disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since November 2012.  If any requested records are unavailable, the Veteran should be notified of such.  

2.  After the above is completed to the extent possible, schedule the Veteran for a VA foot examination to determine the current severity of his service-connected pes planus.  All indicated tests should be conducted and all symptomatology of his pes planus should be reported.

3.  After undertaking the development above and     any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned   to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




